 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT 10.1
 
ESCROW AGREEMENT AMONG FALCON OIL & GAS LTD.,
SWEETPEA PETROLEUM PTY LTD AND COMPUTERSHARE
TRUST COMPANY OF CANADA DATED JULY 17, 2013
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

ESCROW AGREEMENT
 
THIS AGREEMENT made as of this 17th day of July, 2013
 
BY AND AMONG:


Falcon Oil & Gas Ltd. A corporation incorporated under the laws of the Province
of British Columbia


(the “Buyer”)


- and -


Sweetpea Petroleum Pty Ltd, a corporation incorporated under the laws of
Australia


(“Seller”)


-and-


Computershare Trust Company of Canada, a corporation incorporated under the laws
of Canada (the “Escrow Agent”).


WHEREAS, pursuant to the terms of a Share Sale Agreement (the "Share Sale
Agreement") a copy of which is attached hereto as Schedule “A”, dated on or
about May 22, 2013 between the Buyer and the Seller whereby the Buyer is
purchasing the Seller’s interest in Falcon Oil & Gas Australia Limited the Buyer
and the Seller have agreed that the 97,860,000 common shares in the capital of
the Buyer (the "Escrowed Shares") being issued to the Seller would be placed
with the Escrow Agent for release on the terms set out herein;
 
WHEREAS the Buyer and Seller wish to appoint the Escrow Agent to act as escrow
agent to hold the Escrowed Shares;
 
AND WHEREAS, the Escrow Agent has agreed to serve as escrow agent pursuant to
this Escrow Agreement;
 
AND WHEREAS each of the Buyer and the Seller desire to enter into this Agreement
to provide for, among other things, the release of the Escrowed Shares as agreed
between each of the Buyer and the Seller;
 
AND WHEREAS the foregoing recitals are representations and statements of fact
made by the Buyer and Seller and not by Escrow Agent;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set out
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties hereto covenant and
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
 
1.  
Defined Terms

 
1.1  
Unless otherwise defined herein, capitalized terms shall have the meanings given
to such terms in the Share Sale Agreement.

 
2.  
Designation of Escrow Agent

 
2.1  
Each of the Buyer and the Seller hereby designate the Escrow Agent to act as the
escrow agent for the purposes of this Agreement.

 
2.2  
The Escrow Agent hereby agrees to act as the escrow agent on the terms and
conditions set out herein.

 
2.3  
In discharging its duties under this Agreement, the Escrow Agent shall have
regard only to the provisions hereof and no other agreement, document or
instrument.

 
3.  
Deposit & Holding of the Escrowed Shares

 
3.1  
The Buyer shall deposit the Escrowed Shares with the Escrow Agent.  Upon receipt
of the Escrow Shares, the Escrow Agent shall, in writing with a separate
receipt, acknowledge receipt of the Escrow Shares to the Buyer and the Seller.
The Escrowed Shares shall be held by the Escrow Agent in accordance with the
terms and conditions of this Agreement.

 
3.2  
The Parties hereby agree that the Escrowed Shares will be held in escrow pending
their disposition pursuant to this Escrow Agreement.  The Escrow Agent shall
hold the Escrowed Shares in trust for the Seller and shall otherwise deal with
the Escrowed Shares on the terms herein provided. The Escrow Agent acknowledges
that it has no interest whatsoever in the Escrowed Shares except as escrow
agent.

 
3.3  
The Escrowed Shares shall not be released from escrow or dealt with in any other
manner whatsoever except pursuant to the terms and conditions of this Agreement.

 
3.4  
The Parties acknowledge and agree that if the certificate or certificates
constituting the Escrowed Shares need to be split up in connection with their
release or transferred to Seller’s parent company, PetroHunter Energy
Corporation, a Maryland corporation, the Escrow Agent shall submit the
certificates for the Escrowed Shares to the Buyer's transfer agent instructing
it to reissue certificates in the denominations requested by the Escrow Agent,
and further agree that (i) any shares that have not yet been released from
escrow in accordance with section 4 of this Agreement shall be placed back in
escrow pursuant to this Escrow Agreement (with appropriate legends on the
certificates), and (ii) they will cooperate to fulfill the provisions of this
Section.

 
3.5  
If, during the period in which any of the Escrowed Shares are retained in escrow
pursuant to this Agreement, a reorganization affecting the share capital occurs,
then and in each

 
 
 

--------------------------------------------------------------------------------

 
-3-
 
 
 
such event, the Escrowed Shares shall be released and replaced by the shares of
stock and other securities and property upon the terms and conditions provided
in the relevant reorganization documents.

 
3.6  
The Escrow Agent is hereby authorized and directed to make all such filings as
it considers to be necessary or desirable, in accordance with all applicable
laws and practices, in accordance with the fulfillment of its obligations
hereunder.

 
4.  
Release of Escrowed Shares

 
4.1  
Upon receipt of written notice received jointly from the Buyer and the Seller,
the Escrow Agent shall release the Escrowed Shares to the Seller by courier to
the address of the Seller, or to any other person designated by the Seller at
the address designated in the joint notice, as the case may be.

 
Release Dates
Percentage of Total
Escrowed Securities to be
Released
Total Number of Escrowed
Securities to be Released
July 17, 2013
15%
14,679,000
July 17, 2014
15%
14,679,000
July 17, 2015
15%
14,679,000
July 17, 2016
55%
53,823,000
TOTAL
100%
97,860,000



 
4.2  
In respect of any proposed release of any of the Escrowed Shares to be released
during Year 1 to the Seller, the Seller undertakes to the Buyer to:

 
 
(a)
provide the Buyer with four weeks’ written notice (“Notice Period”) of any
proposed release of Escrowed Shares;

 
 
(b)
agree in writing with the Buyer the amount of shares it would like to be
released from Escrow and the price (“the Agreed Price”) at which it would like
the shares to be sold / placed, with any release of shares being subject to a
maximum of 5m shares in any 3 month period;

 
 
(c)
allow the Buyer the Notice Period from the date of notice of a proposed release
to place the shares on behalf of the Seller with a bookrunner of the Buyer’s
choice;

 
 
(d)
if the Buyer is successful in placing any of the shares within the Notice Period
at or better than the Agreed Price, allow the Buyer to then arrange for the
shares to

 
 
 
 

--------------------------------------------------------------------------------

 
-4-
 
 
 
 
be released from Escrow and arrange to have the funds settled with the account
of the Seller;

 
 
(e)
should the Buyer be successful in agreeing a placing of any of the shares but at
a lower price than the Agreed Price, have the Buyer consult with the Seller and
only agree to place the shares at the lower price on receipt of a written
consent from the Seller to do so;

 
 
(f)
with respect to any shares not placed or sold by the Buyer during the Notice
Period, have the shares released to the Seller at the end of the Notice Period;

 
 
(g)
agree that any shares released to it in accordance with clause 4.2 (f) will be
placed or sold by the Seller through a bookrunner approved in advance by the
Buyer, such approval not to be unreasonably withheld; and

 
 
(h)
agree with the Seller that in the event that the Seller is unable to sell or
place the shares in accordance with clause 4.2 (g) within four weeks from the
date the shares are released to it,  it will be free to sell the shares on the
open market up to a maximum of 10% of the average daily trading volume of the
Ordinary Shares on the TSXV for the most recently completed 5 trading days.

 
Such notice shall be provided to, and such consultation shall be carried out in
conjunction with, an executive director of the Buyer.  The Buyer agrees to be
available for consultation and provide the name(s) of one of more suitable
bookrunners within 3 business days of the Seller’s notice of proposed sale.  If
the selected bookrunner cannot fulfill the Seller’s desired disposition of
shares within the pre-agreed upon timeframe, the Seller can proceed with a
bookrunner of its own choice.
 
4.3  
Any private placement of shares shall be permitted and excluded from the
provisions of Section 4.2 above, so long as the transferee of the shares agrees
not to sell them into the market during Year 1.

 
4.4  
The Seller will be responsible for providing written proof of every sale
arranged by the Seller of the Escrowed Shares to the Buyer

 
4.5  
The Seller undertakes and agrees not to at any time during the Escrow Period
create a “short position” in the Ordinary Shares of the Buyer.

 
4.6  
In the absence of any formal dispute mechanism contained within this Agreement,
the Escrow Agent is fully authorized to release the Escrowed Shares in
accordance with Section 4 hereunder and take no notice whatsoever of any loss
claim, request or direction from any one of the Seller or the Buyer to effect
any release of shares differing from the specific terms of this Agreement nor a
direction to stay any release of shares, or to take any other act permitted or
directed under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
-5-
 
 
4.7  
No transfer of escrowed shares is permitted while such shares are held under the
terms of this Agreement except as specified herein.

 
5.  
Escrow Agent's Fees and Expenses

 
5.1  
The Parties agree that the Buyer is responsible for all fees of the Escrow
Agent.

 
5.2  
The Buyer shall pay the costs and expenses of the Escrow Agent's services
hereunder, and the costs and expenses reasonably incurred by the Escrow Agent in
connection with the administration of the escrow created hereby or the
performance or observance of its duties hereunder which are in excess of its
compensation for normal services hereunder and covered by the remuneration,
including without limitation, all out-of-pocket expenses and disbursements
incurred or made by the Escrow Agent in the administration of its services and
duties created hereby (including the reasonable fees and disbursements of its
outside counsel and other outside advisors required for discharge of its duties
hereunder).  Any amount owing under this Section and unpaid thirty (30) days
after request for such payment will bear interest from the expiration of such
thirty (30) days at a rate per annum equal to the then current rate charged by
the Escrow Agent, payable on demand.

 
6.  
Limitations on Duties and Liabilities of Escrow Agent

 
6.1  
The acceptance by the Escrow Agent of its duties and obligations under this
Agreement is subject to the following terms and conditions, which the Parties to
this Agreement hereby agree shall govern with respect to the Escrow Agent's
rights, duties, liabilities and immunities:

 
(a)  
no provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur financial liability in the performance of its
duties or the exercise of any of its rights or powers unless indemnified as
provided for herein, other than as a result of its own gross negligence or bad
faith;

 
(b)  
the Escrow Agent shall have no duties except those which are expressly set forth
herein and shall not be bound by any notice of a claim or a demand with respect
thereto or any waiver, modification, amendment, termination or rescission of
this Agreement unless received by it in writing and signed by all of the Parties
hereto (or, in the case of a waiver, the Party so waiving) other than the Escrow
Agent and is in a form satisfactory to the Escrow Agent;

 
(c)  
the Escrow Agent shall be protected in acting upon any certificate, written
notice, request, waiver, consent, receipt, statutory declaration or other paper
or document furnished to it and signed by one or more of the other Parties
hereto or on its or their behalf as herein provided not only as to its due
execution and the validity and effectiveness of its provisions but also as to
the truth and acceptability of any information therein contained which the
Escrow Agent in good faith believes to be genuine in what it purports to be
(and, without limiting the generality of the

 
 
 

--------------------------------------------------------------------------------

 
-6-
 
 
  
foregoing, the Escrow Agent shall be entitled to assume the due authorization
and execution of all documents submitted to it, the genuineness of all
signatures, the authenticity of all documents submitted to it and the conformity
to authentic original documents of all documents submitted to it as certified,
conformed or photostatic copies or facsimiles thereof, and shall be entitled to
act in accordance with any written instructions given it hereunder and believed
by it to have been signed by the proper Parties);

 
(d)  
the Escrow Agent shall have no duty or obligation, and shall not be bound, to
call for further evidence or inquire beyond the face of this Agreement or any
other document nor shall the Escrow Agent be responsible for any loss that may
be occasioned by its failing to do so;

 
(e)  
the Escrow Agent shall not be liable for or by reason of any statements of fact
or recitals in this Agreement and shall not be required to verify the same;

 
(f)  
nothing herein contained shall impose any obligation on the Escrow Agent to see
to or require evidence of the registration or filing or recording (or renewal
thereof) of this Agreement, or any instrument ancillary or supplemental thereto,
or to procure any further, any other or additional instrument or further
assurance;

 
(g)  
in the exercise of its rights and duties hereunder, the Escrow Agent shall not
be in any way responsible for the consequence of any breach on the part of any
other Party hereto of any of their respective covenants herein contained or of
any acts of the agents or servants of any of them;

 
(h)  
the Escrow Agent shall not be liable for any error of judgment, or for any
act  done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may do or refrain from doing in connection
herewith, except for its own gross negligence or bad faith.

 
(i)  
the Escrow Agent shall incur no liability with respect to the delivery or
non-delivery of any cash or securities whether delivered by hand, wire transfer,
registered mail or bonded courier

 
(j)  
the Escrow Agent shall retain the right not to act and shall not be held liable
for refusing to act unless it has received clear and reasonable documentation
which complies with the terms of this Agreement.  Such documentation must not
require the exercise of any discretion or independent judgment on the part of
the Escrow Agent;

 
(k)  
if any controversy arises between the Parties to this Agreement, or with any
other Party, concerning the subject matter of this Agreement, its terms or
conditions, the Escrow Agent will not be required to determine the controversy
or to take any action regarding it and shall be entitled at its option to:

 
 
 
 

--------------------------------------------------------------------------------

 
-7-
 
 
(1)  
refuse to comply with any or all demands whatsoever until the dispute is settled
either by agreement amongst the various parties or by a court of competent
jurisdiction. The Escrow Agent may hold all securities in escrow and may wait
for settlement of any such controversy by final appropriate legal proceedings or
other means as, in the Escrow Agent's discretion, the Escrow Agent deems may be
required, despite what may be set forth elsewhere in this Agreement.  In such
event, the Escrow Agent will not be liable for damages; or

 
(2)  
discontinue all further acts until such controversy is resolved, and may, in its
sole discretion (notwithstanding any notices or demands received by the Escrow
Agent from any of the other Parties), pay the Escrowed Shares  or any portion
thereof to a court in the Province of Ontario in accordance with the rules
thereof respecting interpleader or in such other manner or on such other grounds
as such court may direct and may interplead each of the Parties hereto in the
proceedings pursuant thereto.  Upon so paying the Escrow Amount, and following
the filing of its complaint in interpleader, the Escrow Agent shall be released
from all liability under the terms of this Agreement and shall be entitled to
continue providing legal representation to the Buyer including, without
limitation, in respect of any such dispute.  The Parties hereby submit
themselves to the jurisdiction of such court with respect to such matters.

 
6.2  
No implied trust or fiduciary duties or obligations of the Escrow Agent shall be
read into this Agreement.

 
6.3  
The Escrow Agent hereby agrees and covenants with the Buyer and the Seller that
it will perform all of its obligations under this Agreement and will not deliver
custody of any of the Escrowed Shares to anyone except pursuant to the express
terms of this Agreement.

 
6.4  
Notwithstanding any other provision of this Agreement, and whether such losses
or damages are foreseeable or unforeseeable, the Escrow Agent shall not be
liable under any circumstances whatsoever for any (a) breach by any other party
of securities law or other rule of any securities regulatory authority, (b) lost
profits of any party to this agreement or diminution in the market value of the
Escrowed Shares or (c) special, indirect, incidental, consequential, exemplary,
aggravated or punitive losses or damages.

 
6.5  
The Escrow Agent does not have any interest in the Escrow Shares but is serving
as escrow agent only and having only possession thereof.

 
6.6  
This Agreement is for the sole and exclusive benefit of the parties hereto, and
nothing in this Agreement, express or implied, is intended to confer or shall be
construed as conferring upon any other person any rights, remedies or any other
type or types of benefits.

 
 
 

--------------------------------------------------------------------------------

 
-8-
 
 
6.7  
The Escrow Agent shall have no duties except those which are expressly set forth
herein, and it shall not be bound by any notice of a claim or demand with
respect to, or any waiver, modification, amendment, termination or rescission of
this Agreement, unless received by it in writing, and signed by the parties
hereto and if its duties herein are affected, unless it shall have given its
prior written consent thereto.

 
6.8  
The Escrow Agent may employ such counsel, accountants, engineers, appraisers,
other experts, agents, agencies and advisors as it may reasonably require for
the purpose of discharging its duties under this Agreement, and the Escrow Agent
may act and shall be protected in acting or not acting in good faith on the
opinion or advice or on information obtained from any such parties and shall not
be responsible for any misconduct on the part of any of them.  The reasonable
costs of such services shall be added to and be part of the Escrow Agent's fee
hereunder.

 
6.9  
No party shall be liable to the other, or held in breach of this Agreement, if
prevented, hindered, or delayed in the performance or observance of any
provision contained herein by reason of act of God, riots, terrorism, acts of
war, epidemics, governmental action or judicial order, earthquakes, or any other
similar causes (including, but not limited to, mechanical, electronic or
communication interruptions, disruptions or failures).  Performance times under
this Agreement shall be extended for a period of time equivalent to the time
lost because of any delay that is excusable under this subsection 6.9.

 
7.  
Resignation of the Escrow Agent; Successor by Merger

 
7.1  
The Escrow Agent may at any time resign as such, subject to this Section 7, by
delivering written notice of resignation to the other parties to this Agreement
and by delivering the Escrowed Shares (less any portion thereof previously
distributed in accordance with this Agreement) to any successor escrow agent
designated by the Buyer, or by a court of competent jurisdiction, whereupon the
Escrow Agent shall be discharged of and from any and all further obligations
arising in connection with this Agreement. The resignation of the Escrow Agent
will take effect on the earlier to occur of (the "Resignation Date"):

 
(a)  
the appointment of a successor escrow agent as aforesaid or by a court of
competent jurisdiction; or

 
(b)  
the day which is 30 days after the date of delivery of the Escrow Agent's
written notice of resignation to the other parties hereto, or such shorter
notice as the parties accept as sufficient.

 
If the Escrow Agent has not received written notice of the designation of a
successor escrow agent by the Resignation Date, the Escrow Agent's sole
responsibility after such time shall be to retain and safeguard the Escrowed
Shares until receipt of written notice of the designation of a successor escrow
agent hereunder or pursuant to a final non-appealable order of a court of
competent jurisdiction.  If a successor escrow agent has not
 
 
 
 

--------------------------------------------------------------------------------

 
-9-
 
 
been appointed within 90 days of the date of the delivery of its written notice
of resignation, the Escrow Agent shall deliver the Escrow Shares (less any
portion thereof previously distributed in accordance with this Agreement) to the
legal counsel designated by the Buyer and all of the Escrow Agent's duties and
obligations under this Agreement shall thereupon cease immediately.  Failing
such designation by the Buyer, the Escrow Agent shall deliver such Escrow Shares
to the Buyer whereupon this Agreement shall terminate and the Escrow Agent shall
have no further duties and obligations under this Agreement.  The Buyer shall
have power at any time to remove the existing Escrow Agent and to appoint a
successor escrow agent.
 
7.2  
If the Escrow Shares are to be released hereunder to a party who has become
bankrupt, has gone into liquidation or has otherwise become incapable of
performing their rights and responsibilities under this Agreement, the Escrow
Agent shall forthwith deliver the Escrowed Shares, to the Buyer.  If all of the
parties hereunder have become bankrupt, have gone into liquidation or have
otherwise become incapable of performing their rights and responsibilities under
this Agreement, the Escrow Agent shall forthwith deliver the Escrowed Shares to
Computershare Transfer and Trust and provide written notice to the Buyer and the
Seller of the disposition of such Escrowed Shares.  Upon such delivery of the
Escrowed Shares, this Agreement shall terminate and the Escrow Agent shall have
no further duties and obligations.

 
7.3  
In the event of the Escrow Agent resigning or being removed as aforesaid or
being dissolved, becoming bankrupt, going into liquidation or otherwise becoming
incapable of acting hereunder, the Buyer shall forthwith appoint a successor
escrow agent; failing such appointment by the Buyer, the retiring Escrow Agent,
acting alone, may apply, at the expense of the Buyer, to a justice of the
Ontario Superior Court on such notice as such justice may direct, for the
appointment of a successor escrow agent; but any successor escrow agent so
appointed by the Court shall be subject to removal as aforesaid by the Buyer.

 
7.4  
Any successor escrow agent appointed under any provision of this Section 7 shall
be a corporation authorized to carry on the business of a trust company in the
Province of Ontario and, if required by the applicable legislation for any other
jurisdiction, in such other jurisdictions. On any such appointment, the
successor escrow agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as Escrow Agent
hereunder. At the request of the Buyer or the successor escrow agent, the
retiring Escrow Agent, upon payment of the amounts, if any, due to it pursuant
to this Agreement, including any amounts owing to it in respect to outstanding
fees, disbursements and interest thereon, shall duly assign, transfer and
deliver to the successor escrow agent all remaining Escrowed Shares, and all
records kept, by the retiring Escrow Agent hereunder or in connection herewith.

 
7.5  
Any corporation into or with which the Escrow Agent may be merged or
consolidated or  amalgamated, or any corporation resulting therefrom to which
the Escrow Agent shall be

 
 
 
 

--------------------------------------------------------------------------------

 
-10-
 
 
  
a party, or any corporation succeeding to all or substantially all of the
corporate trust business of the Escrow Agent shall be the successor to the
Escrow Agent hereunder without any further act on its part or any of the parties
hereto, provided that such corporation would be eligible for appointment as a
successor escrow agent hereunder.

 
8.  
Discharge of Escrow Agent

 
8.1  
The Escrow Agent shall be discharged from any further duty upon release of all
of the Escrowed Shares, together with accrued interest thereon, in accordance
with the terms and conditions of this Agreement or upon its resignation or
replacement as provided for herein.

 
9.  
Anti-money Laundering

 
9.1  
Each party to this Agreement (other than the Escrow Agent) hereby represents to
the Escrow Agent that any account to be opened by, or interest to be held by,
the Escrow Agent in connection with this Agreement, for or to the credit of such
party, either:

 
(a)       
is not intended to be used by or on behalf of any third party; or

 
(b)       
is intended to be used by or on behalf of a third party, in which case such
party hereto agrees to complete and execute forthwith a declaration in the
Escrow Agent's prescribed form as to the particulars of such third party.

 
9.2  
The Escrow Agent shall retain the right not to act and shall not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, the Escrow Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money
laundering, anti-terrorist or economic sanctions legislation, regulation or
guideline. Further, should the Escrow Agent, in its sole judgment, determine at
any time that its acting under this Agreement has resulted in its being in
non-compliance with any applicable anti-money laundering, anti-terrorist or
economic sanctions legislation, regulation or guideline, then it shall have the
right to resign on ten (10) days written notice to the other parties to this
Agreement, provided:

 
(a)        
that the Escrow Agent's written notice shall describe the circumstances of such
non-compliance; and

 
(b)        
that if such circumstances are rectified to the Escrow Agent's satisfaction
within such ten (10) day period, then such resignation shall not be effective.

 
10.  
Privacy

 
10.1  
The parties acknowledge that the Escrow Agent may, in the course of providing
services hereunder, collect or receive financial and other personal information
about such parties 

 
 
 
 

--------------------------------------------------------------------------------

 
-11-
 
 
 
and/or their representatives, as individuals, or about other individuals related
to the subject matter hereof, and use such information for the following
purposes:

 
(a)  
to provide the services required under this agreement and other services that
may be requested from time to time;

 
(b)  
to help the Escrow Agent manage its servicing relationships with such
individuals;

 
(c)  
to meet the Escrow Agent’s legal and regulatory requirements; and

 
(d)  
if Social Insurance Numbers are collected by the Escrow Agent, to perform tax
reporting and to assist in verification of an individual’s identity for security
purposes.

 
10.2  
Each party acknowledges and agrees that the Escrow Agent may receive, collect,
use and disclose personal information provided to it or acquired by it in the
course of this agreement for the purposes described above and, generally, in the
manner and on the terms described in its Privacy Code, which the Escrow Agent
shall make available on its website or upon request, including revisions
thereto. Some of this personal information may be transferred to servicers in
the U.S.A. for data processing and/or storage. Further, each party agrees that
it shall not provide or cause to be provided to the Escrow Agent any personal
information relating to an individual who is not a party to this agreement
unless that party has assured itself that such individual understands and has
consented to the aforementioned terms, uses and disclosures.

 
11.  
Notice

 
11.1  
A notice, consent or communication under this document is only effective if it
is in writing in English, signed by or on behalf of the person giving it,
addressed to the person to whom it is to be given and given as follows:

 
(a)       
delivered by hand to that person's address;

 
(b)       
sent to that person's address by prepaid mail or by prepaid airmail, if the
address is overseas; or

 
(c)       
sent by e-mail to that person's e-mail address where the sender receives a
transmission confirmation report indicating the e-mail was sent and the correct
destination e-mail address of recipient.

 
11.2  
A notice, consent or communication given under this Agreement is given and
received on the following day, the time expressed being the local time in the
place of receipt:

 
 
 

--------------------------------------------------------------------------------

 
-12-
 
 
(a)       
if a notice is delivered by hand or sent by email it is received that day, if
delivered by 5:00pm on a day that is not a Saturday, Sunday or statutory holiday
in Toronto, Ontario (a “Business Day”); or

 
(b)       
the next Business Day, in any other case.

 
(c)       
if a notice is sent by post it is received three Business Days after posting, if
sent within the same country as receipt; or

 
(d)       
seven Business Days after posting, if sent to or from a place outside the
country of receipt.

 
   (c)      A person’s address and email are those set out below, or as the
person notifies the other Parties pursuant to this Agreement:


To the Seller:


Sweetpea Petroleum Pty Ltd
Attention: Martin Oring
Suite 6, 170 Coonawarra Road, Winnellie NT 0820, Australia
E-mail address: martin.oring@verizon.net


with a copy to:
 
DILL DILL CARR STONBRAKER & HUTCHINGS, P.C.
455 Sherman Street, Suite 300
Denver, Colorado 80203
USA
E-mail address:  fmm@dillanddill.com
 
To the Buyer:
 
Falcon Oil & Gas Ltd.
Attention: Philip O’Quigley
5th Floor, Styne House, Upper Hatch Street, Dublin 2, Ireland
E-mail address: poquigley@falconoilandgas.com
 
with a copy to:
 
AIRD & BERLIS LLP
Attention: Daniel Bloch
Brookfield Place, Suite 1800
181 Bay Street
Toronto, Ontario
Canada M5J 2T9
 
 
 
 

--------------------------------------------------------------------------------

 
-13-
 
 
E-mail address: dbloch@airdberlis.com
 
To the Escrow Agent:


Computershare Trust Company of Canada
100 University Avenue
11th Floor – South Tower
Toronto, Ontario. Canada.
M5J 2Y1


Attention: Manager, Corporate Trust Department
E-mail address: Corporatetrust.toronto@computershare.com


12.  
Amendment

 
12.1  
This Agreement shall not be amended, revoked or rescinded as to any of its terms
and conditions except by agreement in writing signed by all of the Parties
hereto.

 
13.  
Indemnification of Escrow Agent

 
13.1  
The Buyer and the Seller shall jointly and severally indemnify the Escrow Agent
and its officers, directors, employees, agents, successors and assigns and hold
it and them harmless from and against any loss, fee, claim, demand, penalty,
liability, damage, cost and expense of any nature incurred by the Escrow
Agent  and its officers, directors, employees,  agents, successors and assigns
arising out of or in connection with this Agreement or with the administration
of its duties hereunder, including but not limited to, reasonable attorneys'
fees and other costs and expenses of defending or preparing to defend against
any claim of liability, unless and except to the extent such loss, liability,
damage, cost and expense shall be caused by the Escrow Agent's or its officers’,
directors’, employees’ agents’, successors’ or assigns’ gross negligence or bad
faith. The foregoing indemnification and Agreement to hold harmless shall
survive the release of the Escrow Shares, the resignation or removal of the
Escrow Agent or the termination of this Agreement.  Notwithstanding the
foregoing or any other provision of this Agreement, any liability of the Escrow
Agent shall be limited, in the aggregate, to the amount of annual retainer fees
paid by the Buyer to the Escrow Agent under this Agreement in the twelve (12)
months immediately prior to the Escrow Agent receiving the first notice of the
claim. This indemnification shall survive notwithstanding any termination of the
Agreement or the resignation or removal of the Escrow Agent.

 
14.  
Miscellaneous

 
14.1  
Interpretation.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
-14-
 
 
14.2  
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart.

 
14.3  
Entire Agreement.  This Agreement, the Share Purchase Agreement and the related
subscription agreement between the Buyer and the Seller for the Escrowed Shares
(the “Subscription Agreement”):  (a) constitute the entire agreement among the
Parties with respect to the subject matter hereof (except that the Escrow Agent
is not a party to the Share Purchase Agreement or the Subscription Agreement)
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof; (b) except as
expressly provided herein, is not intended to confer upon any other person any
rights or remedies hereunder; and (c) shall not be assigned by operation of law
or otherwise except as otherwise specifically provided in writing by the Parties
hereto.

 
14.4  
Severability.  If any provision of this Agreement, or the application thereof,
will be or is held for any reason and to any extent invalid or unenforceable,
the remainder of this Agreement and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties hereto.

 
14.5  
Amendment.  This Agreement may be amended by the Parties hereto at any time by
execution of the instrument in writing signed on behalf of each of the Parties
hereto.

 
14.6  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof. Each
of the Parties hereto irrevocably attorns to the non-exclusive jurisdiction of
the courts of the Province of Ontario.

 
14.7  
Rules of Construction.  The Parties hereto agree that they each have been
represented by counsel during the negotiation and execution of this Agreement
and acknowledge that they each understand all provisions of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 
14.8  
Automatic Succession.  Notwithstanding anything in this Agreement to the
contrary, any entity with which the Escrow Agent may be merged or consolidated,
shall be the successor to the Escrow Agent without the execution or filing of
any paper or any further act on the part of any of the Parties.

 
14.9  
Currency.  All dollar amounts referred to herein are in lawful currency of
Canada.

 
 
 

--------------------------------------------------------------------------------

 
-15-
 
 
 
14.10  
Paramountcy. If any provision of this Agreement is inconsistent or conflicts
with the Share Purchase Agreement or the Subscription Agreement, the relevant
provision of this Agreement shall prevail and be paramount.

 
[the remainder of this page is left intentionally blank]
 

 
 

--------------------------------------------------------------------------------

 
 
-16-
 

 


IN WITNESS WHEREOF the Parties have executed or caused this Escrow Agreement to
be executed and delivered as of the day and year first above written.

  FALCON OIL & GAS LTD.          
 
Per: 
/s/ Philip O'Quigley     Name: Philip O'Quigley     Title: C.E.O.           

 

  SWEETPEA PETROLEUM PTY LTD          
 
Per:
/s/ Martin Oring     Name: Martin Oring     Title: Director          

 

 
COMPUTERSHARE TRUST COMPANY
OF CANADA
         
 
Per: 
/s/ Daniel Marz     Name: Daniel Marz     Title: Corporate Trust Officer        
    Per: /s/ Danny Snider      Name: Danny Snider      Title: Corporate Trust
Officer  


 
 

--------------------------------------------------------------------------------

 
 

-17-
 
 
Schedule A
 
Share Sale Agreement
 
(See Attached)
 

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 